Title: To James Madison from William Charles Coles Claiborne, 24 April 1807
From: Claiborne, William Charles Coles
To: Madison, James



Private
Dear Sir,
New-Orleans April 24th, 1807.

My friend Mr. Graham has this moment informed me, that he forwards by this mail, his resignation, and requests that a Successor may be speedily named.  I sincerely regret the resignation of Mr. Graham; he is indeed a Loss to the Government; but since his determination is fixed, I felicitate myself with a hope, that I may find in his Successor, as honest a man, and as faithful a public officer.  May I be permitted to mention General Andrew Jackson of Tennessee, as worthy of the President’s confidence.  I hope General Jackson’s Conduct in relation to Burr’s Conspiracy, has not been improper; And if in this Business, he has done nothing incorrect, (which I hope in God may be the case) I can venture to name him, as an honest Man, and a firm, zealous Patriot.
Among the Citizens of this Territory there is not one; more worthy of the President’s Confidence than John W. Gurley.  During the late Crisis, he evidenced a sincere Love of his Country and Government; But I must pray you to suggest to the President the Expediency of not appointing a Citizen at present in this Territory until it be ascertained, whether he is attached to the present Administration of the U. States; I make this suggestion because there are several Persons now residing here, & lately from the Western States, who I believe once possessed the Confidence of the President, that are no longer entitled to his Patronage.
I pray you to excuse the liberty I take in addressing you this Letter, and believe me to be With great respect Your faithful friend

William C. C. Claiborne


P. S.
I shall Sail for the U. S. in 2 weeks, & I sincerely hope, the Appointment of Secretary, may be delayed until my Arrival.

W. C. C. C.



Note.  I have shewn this Letter to Mr Graham.  He dislikes the Postscript, & wishes that a Successor may be named as early as may be convenient to the President.


W. C. C. C.

